03/24/2020



                                                                                  Case Number: DA 19-0533
            IN THE SUPREME CORT OF THE STATE OF MONTANA
                    SUPREME COURT CAUSE NO. DA 19-0533

NATIONAL INDEMNITY COMPANY,

                    Plaintiff and Appellant,

      vs.

STATE OF MONTANA,

                    Defendant and Appellee,

and

TERRY JELLESED,et al.,

                    Intervenors.


        ORDER GRANTING APPELLEE'S UNOPPOSED MOTION FOR
          EXTENSION OF TIME TO FILE OPENING BRIEF

                 On Appeal from the Montana First Judicial District Court,
 Lewis and Clark County, Cause No. XDDV 2020-140 the Honorable Holly Brown Presiding

      Upon consideration of Appellee State of Montana's Unopposed Motion for

Extension of Time of 30 Days to File Answer and Cross-Appeal Brief, for good

cause, and there being no opposition, Appellee State of Montana is GRANTED an

extension oftime of30 days to file and serve its Answer and Cross-Appeal Brief

on or before May 1, 2020.

      DATED this 211* day of March,2020.




                                               Bowen Greenwood, Clerk